                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                Civil Action No.: 5:18-cv-484-BO

                                                  )
EPIC GAMES, INC.,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )   REPORT OF THE PARTIES’ PLANNING
v.                                                )               MEETING
                                                  )           Fed. R. Civ. P. 26(f)
BRANDON LUCAS,                                    )
                                                  )
                 Defendant.                       )
                                                  )
                                                  )


                     REPORT OF THE PARTIES’ PLANNING MEETING

1.     The following persons participated in a Rule 26(f) conference on July 16, 2018 by

       telephone:

           o Christopher M. Thomas, representing Plaintiff Epic Games, Inc. ("Plaintiff" or

                 "Epic").

           o Defendant Brandon Lucas ("Defendant" or "Lucas") appearing pro se.

           o Joseph Lucas, Brandon's Father.

2.     On January 18, 2019, counsel for Plaintiff sent a draft of the proposed joint report to

Defendant and his father for review and comment. On January 25, 2018, counsel for Plaintiff

sent a follow-up email to Defendant and his father, again requesting comments on the draft

report, reminding them that the deadline to submit the Rule 26(f) report is January 30, and

notifying them that if they did not provide input by January 29, Plaintiff would revise the report

to indicate that parties could not come to an agreement and submit the report from Plaintiff.

Defendant never responded.

       Thus, pursuant to Local Civil Rule 26.1(e)(2), Plaintiff hereby submits its separate Rule
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 1 of 13
26(f) report setting forth its position in accordance with the Local and Federal Rules.

3.     Initial Disclosures: It is Plaintiff's position that the parties shall complete the initial

       disclosures required by Rule 26(a)(1) by February 6, 2019. It is Plaintiff's position that

       supplemental disclosures under Fed. R. Civ. P. 26(e) shall be made promptly after the

       receipt of information by the party or counsel and, in any event, no later than the

       completion of fact discovery, unless good reason can be shown why such information

       was not available.

4.     Discovery Plan. Plaintiff proposes the following discovery plan:

       (a)       Scope of Discovery: It is Plaintiff's position that discovery will be needed on

                 these subjects:

                 Plaintiff intends to seek discovery into:

                 Its claims against Defendant Brandon Lucas for (i) direct and (ii) contributory

                 copyright infringement in violation of the Copyright Act; (iii) breach of contract

                 in violation of North Carolina law; (iv) intentional interference with contractual

                 relations in violation of North Carolina law; and (v) unfair and deceptive trade

                 practices and unfair methods of competition in violation of the North Carolina

                 Unfair and Deceptive Trade Practices Act. This discovery will include, without

                 limitation:

                       Defendant's use of cheat software;

                       Defendant's promotion of cheat software;

                       the use of cheat software in videos copied, published, displayed,

                        performed and/or distributed by Defendant;

                       the ownership, operation, and control of the YouTube channel(s) where

                        Defendant published, displayed, performed and/or distributed videos,
                                                   2
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 2 of 13
                     including, without limitation, "the Golden Modz Channel";

                    the ownership, operation, and control of the various other social media

                     platforms used by Defendant in connection with his business, including,

                     without limitation, Twitter, Instagram, and Google+ accounts;

                    the creation, ownership, operation, and control of the YouTube videos

                     copied, published, displayed, performed and/or distributed by Defendant;

                    the creation, ownership, operation, and control of other material copied,

                     published, displayed, performed and/or distributed by Defendant;

                    the ownership, operation, and control of the website to which

                     <www.goldengodz.com> resolved (the "Golden Godz Website") at the

                     time the complaint was filed;

                    the ownership, operation, and control of the website to which

                     <gtagods.com/shop> resolved (the "GTA Gods Website") at the time the

                     complaint was filed;

                    the identities of the participants in the YouTube videos published by

                     Defendant;

                    Defendant's income related to his social media platforms, videos, and

                     promotion of products and services;

                    contractual agreements related to Defendant's social media platforms,

                     videos, and promotion of products and services;

                    Defendant's promotion of himself, his YouTube videos, his social media

                     presence, and third party products and services;

                    The "spiderman modded skin"; and

                    The sale of Fortnite accounts on the Golden Godz Website
                                               3
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 3 of 13
       (b)       Deadline for Discovery: It is Plaintiff's position that all discovery will be

                 completed within six (6) months of the date the Scheduling Order entered

                 pursuant to Fed. R. Civ. P. 16. It is Plaintiff's position that discovery shall be

                 scheduled in a way that requires all responses to discovery be served prior to the

                 cut-off date, and that any motions relating to discovery be filed within the

                 discovery period unless it is impossible or impractical to do so.

       (c)       Interrogatories: It is Plaintiff's position that each party shall be limited to twenty-

                 five (25) written interrogatories, including all discrete subparts, under Fed. R. Civ.

                 P. 33. Answers to written interrogatories shall be due thirty (30) days after service

                 unless an extension is granted by the serving party. Supplementary responses to

                 written interrogatories shall be made promptly after the receipt of information by

                 the party or counsel and, in any event, no later than the completion of fact

                 discovery, unless good reason can be shown why such information was not

                 available.

       (d)       Requests for Admission: It is Plaintiff's position that each party shall be limited to

                 twenty-five (25) requests for admission, including all discrete subparts, under

                 Fed. R. Civ. P. 36. Answers to requests for admission shall be due thirty (30) days

                 after service unless an extension is granted by the serving party. Supplementary

                 responses to requests for admission shall be made promptly after the receipt of

                 information by the party or counsel and, in any event, no later than the completion

                 of fact discovery, unless good reason can be shown why such information was not

                 available.

       (e)       Depositions: It is Plaintiff's position that each party shall be limited to seven (7)

                                                    4
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 4 of 13
                 depositions each by plaintiff and by defendant, without leave of court under Fed.

                 R. Civ. P. 30. Unless otherwise stipulated or ordered, depositions are limited to

                 one (1) day of seven (7) hours.

        (f)      Document Production:

                 (1.) It is Plaintiff's position that unless otherwise noted below, the scope of

discovery shall be governed by Fed. R. Civ. P. 26, and each party will search for responsive

documents in the location(s) where they are believed to reside. The producing party shall not be

required to search for additional copies of such responsive documents that may be located

elsewhere absent a showing of good cause that the production of such additional copies is

necessary.

                        (i.)     It is Plaintiff's position that materials retained primarily for back-

up or disaster recovery purposes such as tape, optical disk, or similar formats are deemed not

reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B) and therefore, not subject to production

unless specific facts demonstrate a particular need for such evidence that justifies the burden of

retrieval.

                        (ii.)    It is Plaintiff's position that voicemail messages, random access

memory, instant messages and chats, text messages, information from mobile phones, smart

phones or PDAs, and dynamic fields of databases or log files, and communications sent and

received using third party social media platforms need not be searched and shall not be subject to

production absent a specific request by the requesting party based upon specific facts that

demonstrate a particular need for such evidence from specific document custodians that justifies

the burden of search and retrieval.

                        (iii.)   It is Plaintiff's position that general ESI production requests under

Federal Rules of Civil Procedure 34 and 45 shall not include email or other forms of electronic

                                                    5
PPAB 4691063v2
             Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 5 of 13
correspondence (collectively "email"). To obtain email, parties must propound specific email

production requests. Email production requests shall only be propounded for specific issues,

rather than general discovery. A party may request email discovery by propounding specific

email production requests. Email production requests shall identify the custodian, search terms,

and time frame, and be subject to the other terms of this provision. The parties shall cooperate to

identify the proper custodians, proper search terms and proper timeframe.

                      (iv.)   It is Plaintiff's position that the parties shall limit their email

production requests to a total of ten (10) search terms per custodian who is not a named party.

The search terms shall be narrowly tailored to particular issues. Indiscriminate terms, such as the

producing company's name or its product name, are inappropriate unless combined with

narrowing search criteria that sufficiently reduce the risk of overproduction. A conjunctive

combination of multiple words or phrases (e.g., “computer” and “system”) narrows the search

and shall count as a single search term. A disjunctive combination of multiple words or phrases

(e.g., “computer” or “system”) broadens the search, and thus each word or phrase shall count as a

separate search term unless they are variants of the same word.

                      (v.)    It is Plaintiff's position that each party shall conduct a search of

each identified custodian’s emails (sent and received) using the corresponding search terms. If

the producing party believes, in good-faith, that a search will result in overproduction from a

custodian (that is, if a substantial number of hits captured by the search are not relevant to any

claim or defense), the producing party shall provide to the receiving party a datasheet showing

the number of documents from said custodian captured by the search (“hits”). It is Plaintiff's

position that the receiving party shall then identify a narrower set of search terms that the

producing party will use to search the custodian’s emails. It is Plaintiff's position that the

producing party shall then produce to the receiving party the documents captured by the selected

                                                6
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 6 of 13
search after review for privilege and relevance in a manner consistent with this Report. Plaintiff

reserves its rights to assert the attorney-client privilege, work product and/or other discovery

privilege or immunity with respect to any such production. Any emails or email attachments

withheld on the basis of attorney-client privilege, work product and/or other privilege or

discovery immunity must be logged in accordance with Rule 26.

                       (vi.)   It is Plaintiff's position that once the producing party has identified

and produced a particular email, the producing party is not required to search for or produce

additional copies of such responsive email that may be in the possession of other employees of

the producing party absent a showing of good cause that the production of such additional copies

is necessary. In the event email discovery is specifically requested according to this procedure

and a dispute between the parties arises, the parties shall work in good faith to resolve the matter

but reserve their rights to oppose any such requests and/or seek an appropriate protective order or

other relief where appropriate.

                 (2)   The parties have discussed the format for the production of electronically

stored information (e.g., Tagged Image File Format (TIFF or .TIF files), Portable Document

Format (PDF), or native), method of production (e.g., USB drive), and the inclusion or exclusion

and use of metadata. It is Plaintiff's position that discovery shall be conducted as follows:

                       (i.)    In General. All documents produced in this case shall be produced

initially in PDF format. Either party may request the production of native files and/or metadata

for certain documents by propounding specific production requests for those documents,

propounded for specific issues, rather than general discovery.

                       (ii.)   Natives. Produced native files shall be assigned a production bates

number. Any attachments to parent emails shall be extracted as individual files and sequentially

numbered, so that the attachments appear directly after the parent email. The production bates

                                                  7
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 7 of 13
number shall replace the original file name (e.g., ABC000001.xls) provided that the original file

name is included in the metadata (“.DAT”) file. A separate field shall be included in the

metadata (“.DAT”) file or as a separate cross reference (“.DAT”) file, containing the relative

path of the native file. The native file name may reflect any designation of confidentiality (e.g.,

ABC000001_Highly Confidential.xls) or the designations can be provided as a separate metadata

field.

                         (iii.)   Metadata for emails. The metadata for emails shall be produced in

a delimited text file format with Concordance (“.DAT”) default delimiters using ASCII

characters 020 (e.g., Comma), 254 (e.g., Quote) and 174 (e.g., Newline). Date fields shall be

provided in mm/dd/yyyy format and shall not contain invalid or zero filled dates. The first line of

the delimited text file must be a header row identifying the following field names (preferred field

names in parenthesis):

                 1.      Begin Document Number (BegDoc) – Beginning bates number of a
                         document
                 2.      End Document Number (EndDoc) – Ending bates number of a document
                 3.      Begin Attachment Number (BegAttach) – Beginning bates number of the
                         attachment family
                 4.      End Attachment Number (EndAttach) – Ending bates number of the
                         attachment family
                 5.      Custodian Name (Custodian) - Name of person from whom the file was
                         obtained
                 6.      All Custodians (All Custodians) – Name of person(s) who had copies of
                         the same file
                 7.      Document Class (Doc Class) – Indicates document type, i.e., Email, Edoc,
                         Attachment or Hard Copy
                 8.      Primary Date Time (Sort Date Time) – Date and time date of the top-level
                         parent document taken from Email Sent Date Time, Email Received Date
                         Time, or Last Modified Date in the order of precedence
                 9.      Application Type (Application Type) – Type of native file or name of
                         application associated with the document
                 10.     Email From (From) – Name of person sending an email
                 11.     Email To (To) – Name(s) of person(s) receiving email
                 12.     Email CC (CC) – Names of persons carbon copied on an email
                 13.     Email BCC (BCC) – Names of persons blind copied on an email
                 14.     Email Subject (Subject) – Subject line of an email

                                                   8
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 8 of 13
                 15.   Attachment Name (Attachment List) – The attachment file names of the
                       children associated with the document
                 16.   Email Sent Date Time (Sent Date Time) – Date and time email was sent
                 17.   Email Received Date Time (Received Date Time) – Date and time email
                       was received
                 18.   Original File Path (File Path) – Path and file name of the original native
                       file
                 19.   File Name (File Name) – Name of the original native file
                 20.   File Extension (File Extension) – The file extension of the original native
                       file
                 21.   File Size (File Size) – Size of the file in bytes
                 22.   Hash Code (Hash) – Identifying MD5 or SHA hash value of an electronic
                       record
                 23.   Processing Time Zone (Time Zone) – Time zone utilized by processing
                       application to extract date and time values
                 24.   Confidentiality Designation (Designation) – Confidentiality designation of
                       a document
                 25.   Text File Path (Text Path) – Relative path to the text file
                 26.   Native File Path (Native Path) - Relative path to the native file

                       (iv.)   Metadata for non-email electronic documents. The fields to be

produced for non-email electronic documents and scanned hard copy documents are as follows

(preferred field names in parentheses):

                 1.    Begin Document Number (BegDoc) – Beginning bates number of a
                       document
                 2.    End Document Number (EndDoc) – Ending bates number of a document
                 3.    Begin Attachment Number (BegAttach) – Beginning bates number of the
                       attachment family
                 4.    End Attachment Number (EndAttach) – Ending bates number of the
                       attachment family
                 5.    Custodian Name (Custodian) - Name of person from whom the file was
                       obtained
                 6.    All Custodians (All Custodians) – Name of person(s) who had copies of
                       the same file
                 7.    Primary Date Time (Sort Date Time) – Date and time date of the top-level
                       parent document taken from Email Sent Date Time, Email Received Date
                       Time, or Last Modified Date in the order of precedence
                 8.    Document Class (Doc Class) – Indicates document type, i.e., Email, Edoc,
                       Attachment or Hard Copy
                 9.    Application Type (Application Type) – Type of native file or name of
                       application associated with the document
                 10.   Document Author (Meta Author) – The metadata author of the original
                       native file
                 11.   Document Title (Meta Title) – The metadata title of the original native file

                                                9
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 9 of 13
                 12.   Created Date Time (Created Date Time) – Date and time document was
                       created
                 13.   Modified Date Time (Last Modified Date Time) – Date and time
                       document was last modified
                 14.   Original File Path (File Path) – Path and file name of the original native
                       file
                 15.   File Name (File Name) – Name of the original native file
                 16.   File Extension (File Extension) – The file extension of the original native
                       file
                 17.   File Size (File Size) – Size of the file in bytes
                 18.   Hash Code (Hash) – Identifying MD5 or SHA hash value of an electronic
                       record
                 19.   Processing Time Zone (Time Zone) – Time zone utilized by processing
                       application to extract date and time values
                 20.   Has Hidden Data (Hidden Data) – Indicates existence of hidden content
                       stored in a document
                 21.   Confidentiality Designation (Designation) – Confidentiality designation of
                       a document
                 22.   Text File Path (TextPath) – Relative path to the text file
                 23.   Native File Path (Doclink) - Relative path to the native file

                       (v.)    Email Threading. The producing party may choose to use software

to identify and produce only inclusive emails, including any unique attachments from non-

inclusive emails. If the inclusive email is determined to be privileged, the producing party must

review the non-inclusive emails from that email thread for privilege and the non-privileged

emails and attachments must be produced.

                       (vi.)   Extracted Text. Extracted text shall be provided in a separate

folder as a document-level text (“.TXT”) files for all documents that originate in electronic

format.   Any document in which text cannot be extracted shall have Optical Character

Recognition (“OCR”) performed and provided in document-level format. The name of the text

file shall be the same as the document’s production bates number with a .TXT extension (e.g.,

ABC000001.txt). A separate field shall be included in the metadata (“.DAT”) file containing

the current relative path of the text file or as a separate cross reference (“.DAT”) file.




                                                  10
PPAB 4691063v2
          Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 10 of 13
                         (vii.)   Transmittal. All documents shall be produced on a digital media

that corresponds to the size of the data set (i.e., CD-ROM, DVD-ROM, flash drive, external hard

drive, etc.). Other means of transmittal can be used if agreed upon in advance by the parties (i.e.,

secure ftp transfer or other encrypted and secure means of electronic transmittal).

                         (viii.) Hard Copy Documents. It is Plaintiff's position that each party

shall produce electronic copies of logically unitized hard copy documents as they are kept in the

ordinary course of business. Color pages shall be provided in a Joint Photographic Experts

Group format (“.JPG”). Each page of a document shall be consecutively numbered and endorsed

(“burned in”) with a unique bates number onto each image.

       (g)       Protective Order: Plaintiff anticipates this case will involve the discovery of

                 confidential commercial information and therefore intend to exchange a proposed

                 Protective Order by February 6, 2019 to address the parties’ respective claims of

                 confidentiality and trade secrets with respect to documents and information that

                 they anticipate will be sought by way of discovery.


5.     Other Items:

       (a)       Scheduling Conference: Plaintiff requests a scheduling conference.

       (b)       Pretrial conference: It is Plaintiff's position that any pre-trial conference be held

                 seven (7) days before trial.

       (c)       Deadline to Amend: It is Plaintiff's position that the deadline to amend pleadings

                 and join additional parties without seeking leave of Court within four (4) months

                 of the date the Scheduling Order entered pursuant to Fed. R. Civ. P. 16

       (d)       Dispositive motions: It is Plaintiff's position that the deadline to file dispositive

                 motions is within two (2) months of the close of discovery.


                                                   11
PPAB 4691063v2
         Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 11 of 13
       (e)       Settlement and Mediation: The parties have initiated settlement discussions.

                 Should settlement discussions fail, Plaintiff is willing to discuss mediation.

       (f)       Pretrial Disclosures: It is Plaintiff's position that pretrial disclosures shall be made

                 thirty (30) days before trial per Rule 26(a)(3)(B).

       (g)       Pretrial Objections: It is Plaintiff's position that objections under Rule 26(a)(3)

                 shall be made fourteen (14) days after the pretrial disclosures are filed per Rule

                 26(a)(3)(B).

       (h)       Trial: It is Plaintiff's position that trial shall be sixty (60) days after ruling on

                 dispositive motions, and anticipate the trial will take no more than four (4) days.



Date: January 30, 2019
                                                     /s/Christopher M. Thomas
                                                     Christopher M. Thomas
                                                     N.C. Bar No. 31834
                                                     Parker Poe Adams & Bernstein LLP
                                                     PNC Plaza
                                                     301 Fayetteville Street, Suite 1400
                                                     P.O. Box 389
                                                     Raleigh, NC 27602-0389
                                                     Telephone: (919) 828-0564
                                                     Facsimile: (919) 834-4564
                                                     christhomas@parkerpoe.com




                                                     12
PPAB 4691063v2
         Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 12 of 13
                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Report of the Parties’ Planning Meeting was

electronically filed this day with the Clerk of Court using the CM/ECF system and that a true and

accurate copy of it was sent to all parties to this cause by depositing the original and/or copy

hereof, postage pre-paid, in the United States mail, addressed as follows:

                 Brandon Lucas
                 11211 South Military Trail
                 Apt. #5021
                 Boynton Beach, FL 33436
                 juniorolympicgold@gmail.com
                 Defendant, pro se




       This the 30th day of January 2019.
                                             /s/ Christopher M. Thomas
                                             Christopher M. Thomas
                                             N.C. State Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Tasneem D. Delphry
                                             N.C. State Bar No. 47697
                                             tasneemdelphry@parkerpoe.com
                                             PARKER POE ADAMS & BERNSTEIN LLP
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400
                                             Post Office Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone: (919) 832-4626

                                             Attorneys for Plaintiff
                                             Epic Games, Inc.




                                                13
PPAB 4691063v2
         Case 5:18-cv-00484-BO Document 23 Filed 01/30/19 Page 13 of 13
